IN RE: State of Louisiana through the Office of Financial Institutions;—Defendant; Applying For Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. I, No: 581,670; to the Court of Appeal, First Circuit, No.2011 CW 1284.
Granted. The judgment of the trial court granting the motion to compel is vacated and set aside. The case is remanded to the trial court, which is instructed to reconsider its ruling on relator’s claims of privilege after conducting an in camera inspection of the documents at issue.
KNOLL, J., would deny.